Title: To George Washington from Benjamin Henfrey, 22 November 1794
From: Henfrey, Benjamin
To: Washington, George


        
          Sir
          At the Harp & Crown Third Str. north [Philadelphia]Novr 22nd 1794
        
        It is with very great reluctance that I trouble your Excellency as I have not the Smallest Claim nor even the Honor of being known, I have therefore to rely on your Excellencys well known goodness to pardon the liberty I am now taking and the favor I am going to ask, but first I beg leave to State to your Excellency that I am from England and that I have been in America Three Years last April—Some part of the time I spent in Traveling in Search of Mines of Lead Copper or Tin—and in the Discovery of which I have been Very Successfull.
        I am now working A Copper Mine near Strasburgh in Lancaster County which is A very Valuable work—but unfortunately my resources are nearly Exausted when the works are within A few Months of Paying the Company a very great profit, Two gentlemen of great property Are Concern’d with me And I have An Equal Share with them—I have so far Supported my Share of Expence which has been Considerable, And as I am Certain to make A profit So Soon—I wish to Continue my Quota without asking the favor of eather of the Gentlemen Concern’d As I know Shall run some hazzard of becoming less Independant then I am at present—To avoid which I now Venture to ask the

Loan of 300 Dolls. from your Excellency for 6 Months When it Shall be return’d With the most Greatfull Acknowligements for the favor.
        If permitted the Honor I shall be glad to Show your Excellency samples of the Ore and Assays from it—taken from the Mines we are now working—And to Convince your Excellency that I am not an Importune I beg leave to Mention who the Gentlemen are who have done me the Honor to Join me in the Mine Works and will Show your Excellency proof of the Connection if permitted th⟨e⟩ Honor to wait upon you.
        The present Governor of the State of New Jersey and Mr John Ross Merchant of this City are the Gentlemen I alude to There is no want of Money on there parts On mine at present there is—I shall leave these with Much Concern at your Excellencys House And shall Wait with Very great anxiety your Excellencys Answer for which I Shall Venture to Call on Monday Evening Meantime I remain with The greatest Veneration And respect your Excellencys Most Humble Servant To Command
        
          Benjn Henfrey
        
      